Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-41 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 1 (representative of claims 16, 18, 29, 34, and 38), it contains allowable subject matter when the claim is taken as a whole.  See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:
1.	A computer-implemented method comprising:  
2for a trained deep neural network that includes layers including one or more 3convolutional (conv) layers and one or more fully connected (FC) layers, 
4generating Hardware Description Language (HDL) code for running 5the deep neural network on at least one programmable logic device, wherein the HDL 6code defines 
7a first soft core processor defined to perform the one or more conv layers 8of the deep neural network, 
9a first buffer module of the first soft core processor, 
10a second soft core processor defined to perform the one or more FC layers 11of the deep neural network, and
12a second buffer module of the second soft core processor;  
15compiling the deep neural network to run on the at least one programmable logic 16device, the compiling including:  
17creating instructions for running the layers of the deep neural network, 

20mapping a second set of the instruction to the second soft core processor 21for execution, 
22scheduling an order of execution of the first set of instructions and the 23second set of instructions by the first soft core processor and the second soft core 24processor, 
25scheduling outputs computed by one or more instructions of the first set of the instructions to 26the first buffer module, 
27scheduling outputs computed by one or more instructions of the second set of the instructions 28to the second buffer module, 
scheduling at least one of the outputs computed by the one or more instructions of the first set of the instructions to a57PATENTS130051-0147 30aaaaaaamemory accessible by the first soft core processor and the second soft core 31processor; and  
32executing the instructions to run the deep neural network on the at least one 33programmable logic device configured with the HDL code.

Claims 2-15 and 21-22, 17 and 23-24, 19-20 and 25-28, 30-33, 35-37, and 39-41 are respectively dependent upon independent claims 1, 16, 18, 29, 34, and 38.  Therefore claims 2-15 and 21-22, 17 and 23-24, 19-20 and 25-28, 30-33, 35-37, and 39-41 are allowable by the virtue of dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US-20200066029-A1, US-20190180441-A1, US-20180204115-A1).
US-20200066029-A1: In the multi-branch variant of a conventional segmentation neural network 808, the last convolutional layer or fully-connected layer, may be forked to predict multiple garment regions corresponding to different garment layers simultaneously. As shown, the multi-branch 
US-20190180441-A1: The additional neural network layers that follow the attention mechanism receive the attention output(s) for each of the fundus images and generate the model output from the attention output. For example, when the machine learning model is a recurrent neural network, the additional neural network layers include one or more recurrent layers. When the machine learning model is a convolutional neural network, the additional neural network layers can include convolutional neural network layers, fully-connected layers or other conventional feedforward neural network layers.
US-20180204115-A1: According to various embodiments of the present disclosure, a layer may be inserted between two adjacent layers of a neural network. For example, a layer (also referred to herein as an "insertion layer") may be inserted between one layer (e.g., the last convolutional layer) and another layer (e.g., the first FC (fully-connected) layer) in a conventional convolutional neural network (CNN).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.N.P./Examiner, Art Unit 2114      

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114